Citation Nr: 1749246	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-21 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased evaluation for a thoracolumbar strain, currently evaluated as 40 percent disabling. 

3.  Entitlement to an increased evaluation for post operative residuals of a total abdominal hysterectomy with right salpingo-oophorectomy, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for peptic ulcer disease, gastritis and a small hiatal hernia, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to November 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina, Regional Office (RO).    


FINDING OF FACT

In October 2017, prior to the promulgation of a decision in the appeal, the Veteran through her representative notified the Board that she wished to withdraw her appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal to the issues of entitlement to service connection for tinnitus, and entitlement to increased ratings for post operative residuals of a total abdominal hysterectomy with right salpingo-oophorectomy, peptic ulcer disease, gastritis and a small hiatal hernia; and a thoracolumbar strain have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204  (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 . Withdrawal may be made by the appellant or by her authorized representative. Id.  

In October 2017, the Veteran, through her representative has withdrawn her claims. Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


